





CITATION:
R. v. Craig, 2011
          ONCA 142



DATE: 20110224



DOCKET: C50259



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Gillese JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Teresa Pohchoo Craig



Appellant



Susan M. Chapman and Jennifer Micallef, for the appellant

Christine Bartlett-Hughes, for the respondent



Heard:  January 27, 2011

On appeal from the conviction for
          manslaughter returned by a jury presided over by Justice R. Maranger of the
          Superior Court of Justice dated June 16, 2008 and the sentence imposed on
          July 25, 2008.

By the Court:






I

OVERVIEW

[1]

The appellant was charged with the first degree
    murder of her husband.  She admitted
    killing him, but claimed she acted in self-defence.  The appellant also led evidence, primarily from
    medical experts, that she did not have the
mens
    rea
necessary for murder.  The trial
    judge declined to put self-defence to the jury, holding that while there was a
    great deal of evidence that the appellant was in an abusive relationship with
    the deceased for many years, there was no air of reality to a self-defence
    claim under either s. 34(2) or s. 37 of the
Criminal
    Code
.  The trial judge did put the
mens rea
defence to the jury.  After lengthy deliberations, the jury
    returned a verdict of not guilty of murder but guilty of manslaughter.  In doing so, they must have accepted the
    defence position that the appellant lacked the
mens rea
for murder.  The
    trial judge imposed a sentence of eight years.

[2]

The appellant appealed conviction and
    sentence.  On the conviction appeal, she
    argued that the trial judge had erred in not putting self-defence to the jury
    and in excluding certain evidence of the deceaseds propensity for
    violence.  On the sentence appeal, she
    maintained that the trial judge had mischaracterized the homicide as a near
    murder and misapprehended the significance of the long history of abuse
    suffered by the appellant.

[3]

At the conclusion of oral argument, the court
    dismissed the conviction appeal, granted leave to appeal sentence, allowed the
    sentence appeal, and reduced the sentence to time served (2 ½ years plus 5
    months presentence detention).  The
    court indicated that reasons for the disposition would follow.

II

THE FACTS

[4]

In the early morning of March 31, 2006, the
    appellant, a middle-aged woman, who is by all accounts a decent person and a
    good mother, put a pillow over her husbands face as he was lying asleep in a
    drunken stupor on the couch.  A few
    minutes later, the appellant took a large butcher knife from the kitchen and stabbed
    her husband four times in the chest.  She
    then left the RV in which they were living and ran to a neighbours house.  The deceased was still alive when the
    appellant left, but died of blood loss a short time later.

[5]

The appellant went directly to her neighbours
    home.  She told them she had killed her
    husband, and asked them to call 911.  The
    appellant spoke to the 911 operator, again admitted killing her husband, and
    said, Im sick of my life ... everything is wrong.

[6]

After her arrest, the appellant gave lengthy videotaped
    statements to the police in which she acknowledged stabbing her husband to
    death.  When asked by the officer to
    explain why she had done so, the appellant said, enough is enough.  The appellants explanation that enough is
    enough can only be understood in the context of her relationship with the
    deceased.

[7]

The appellant is from Malaysia.  She and the deceased met in about 1990 when
    the appellant answered an ad for western man seeking an Asian woman in a Malaysian
    newspaper.  She was 34 and the deceased
    was 40.  Over the next three or four
    years, the appellant visited the deceased in Canada on two occasions.  According to her, their relationship was
    entirely platonic.  The appellant came to
    Canada for a third visit in 1994 and married the deceased.  They moved to British Columbia.

[8]

There was some evidence that the appellant and
    the deceased had a relatively normal marriage.  There was, however, a great deal of evidence from the appellant and
    others, particularly persons who knew the deceased and appellant in British
    Columbia, that almost from the outset of the marriage, and even more so after the
    birth of their son Martyn in 1996, the deceased regularly psychologically and
    verbally abused the appellant.  The
    deceased was much larger than the appellant and used his size and temper to intimidate
    her.  He often humiliated the appellant
    in front of her friends and co-workers.  He treated her more like an object than a person.

[9]

The appellant became increasingly isolated
    during the marriage.  The deceased preferred
    to live in relatively remote areas.  His
    conduct tended to alienate the appellant from her friends and coworkers.  Over time, the appellant became socially,
    geographically and economically isolated from everyone except the deceased and
    Martyn.

[10]

There was little physical abuse in the
    relationship.  The deceased would
    sometimes shove the appellant if he wanted her to hurry or move out of his
    way.  According to the appellant, she could
    tell when the deceaseds anger was reaching the level where there was risk of
    physical harm.  At that point, she would
    walk away from the verbal confrontation to avoid the risk of physical harm.  The deceased, however, had a temper and the
    appellant knew he could be violent, particularly when drinking.  She was afraid of her husband.

[11]

Although there was some evidence that the
    deceased was a good father to Martyn, most of the evidence indicated that he often
    mistreated his son.  He disciplined
    Martyn by slapping him across the head with his hand, or hitting him on the
    legs with a strap.  The deceased home
    schooled Martyn and would hit him with a ruler if he did not do his work satisfactorily.  He also emotionally abused and publically
    humiliated Martyn in some of the same ways that he humiliated the appellant.

[12]

The appellant left the deceased twice, once in
    1998 and again in 2001.  She took Martyn
    with her on both occasions.  On the first
    occasion, she returned to the deceased when he promised to change his ways.  On the second occasion, she returned because
    of financial pressures.

[13]

After the appellant returned for the second time,
    the deceased began to use Martyn as a threat to prevent the appellant from
    leaving the relationship.  He repeatedly
    told the appellant that she could leave anytime she wanted, but that he was
    keeping Martyn.  The appellant could not
    bring herself to leave her son alone with the deceased.

[14]

Not surprisingly, the appellant developed
    emotional problems.  In January 2005, she
    received counselling for significant stress.  In April 2005, she was admitted to the hospital under the
Mental Health Act
and diagnosed as
    having had a major depressive episode with thoughts of suicide.  The appellant remained in the hospital for
    three weeks and was treated with antidepressants.  Upon her release, she returned to live with
    the deceased and Martyn.  She could not
    afford to purchase the prescribed antidepressants.

[15]

In addition to psychological, verbal and
    emotional abuse, the appellant quickly came to bear the financial burden within
    the family.  After marrying the deceased
    in 1994, the appellant worked for the Salvation Army in Nanaimo, British
    Columbia for nine years, making minimum wage.  She had to support the family because the deceased never had a full or
    part-time job.

[16]

Although the appellant was the primary earner
    within the family, the deceased controlled the finances and used that control
    to further dominate and isolate the appellant.  In 1997, while she was visiting family in Malaysia, the appellant found
    out that the deceased had sold their furniture in order to lease a motel in
    Sayward, British Columbia.  Under
    pressure from the deceased, the appellant returned home and gave him her $5,000
    in savings to put toward the motel venture.  The business failed after three months and the family returned to
    Nanaimo.  The appellant returned to her
    minimum wage job at the Salvation Army.

[17]

In 2004, the appellant gave the deceased her
    savings  this time $4,000  to make a downpayment on a house.  In August 2005, the deceased unilaterally decided
    that the family would move back to Ontario from British Columbia.  He sold the house and all of the family belongings,
    and kept the money.  The deceased bought an
    RV and drove across the country to Kemptville, Ontario near Ottawa.  He had decided to operate a gas station and convenience
    store.  The family lived in the RV.  The gas station and convenience store, like
    other businesses started by the deceased, quickly faltered.

[18]

By the end of March 2006, things had hit rock
    bottom.  The family was living in the small,
    cramped RV on a lot near the gas station.  They did not have even basic necessities like running water for bathing.  The appellant had become totally
    isolated.  She had no friends, no place
    to go and no money.

[19]

On the evening of March 30, 2006, the deceased
    had gone to collect money from a person who had run up a bill at the gas
    station.  He returned home around 11:00
    p.m., drunk and angry because he had been unable to collect the money.  He told the appellant that he would break
    his [the customers] leg if he didnt get the money.  He passed out on the bed.

[20]

Sometime after he had fallen asleep, the
    deceased got up and wandered into a corner of the RV.  The appellant knew from prior experience that
    the deceased sometimes failed to make his way to the washroom before urinating when
    he awoke from a drunken stupor.  She got
    up and tried to lead him toward the washroom.  The deceased pushed her aside and eventually urinated in the washroom sink.

[21]

Later in the evening, the deceased got up a
    second time, apparently to urinate again.  As with the earlier occasion, the appellant tried to lead the deceased
    toward the washroom, but he pushed her away and walked past the washroom.  The appellant managed to get the door to the
    RV opened and the deceased urinated out the door onto the ground.  As he returned to the RV, he once again pushed
    the appellant aside.  The deceased flopped
    down onto the couch where Martyn was sleeping and passed out.  The appellant was concerned that the
    deceased, a large man, would roll over on her son so she moved Martyn onto the
    bed.

[22]

After the deceased had gone back to sleep for
    the second time, the appellant sat in a chair in the small kitchen.  She was very upset.  Her life was a shambles  their business was
    failing, they had no money, she was very worried about her sons welfare, she
    had not taken a bath in two weeks and she could not remember when she had last
    had clean clothes.  On top of those
    worries, the appellant anticipated that her husband would wake up in the
    morning in a bad mood as he usually did when he had a hangover.  She knew he could be aggressive when he was
    angry.  She was afraid.

[23]

The appellant testified that she got up from the
    chair and took a knife from the drawer.  She considered killing the deceased, but told herself, dont do
    it.  Her mind went blank.  She recalled stabbing her husband twice in
    the chest and hearing him scream.  When
    the appellant arrived at the neighbours house, her neighbour described her as
    being in a catatonic-like state.

[24]

The appellant was admitted to the Royal Ottawa
    Hospital shortly after her arrest and came under the care of a psychiatrist,
    Dr. Kunjukrishnan.  Dr. Kunjukrishnan noted
    that the appellant had a psychiatric history of depression going back about a
    year before the homicide.  He was
    satisfied that she was suffering from a major depression and post-traumatic stress
    disorder, both of which stemmed from the nature of her relationship with the
    deceased.

[25]

Dr. Kunjukrishnan continued to see the appellant
    over the next few years. He prepared various reports and testified at
    trial.  His opinion of the appellants
    mental state at the time of the homicide is reflected in an extract from one of
    his reports:

Mrs. Craig had felt trapped in this relationship
    with continuous intimidation and ongoing psychological abuse, and on that
    particular night she felt that she could not face another situation of her
    husbands anger, intimidation, and temper tantrums the next morning.
In
    that state of mind, she seems to have acted impulsively without any prior
    planning or any consideration of the consequences of her action and stabbed her
    husband.  She had a short period of
    debate in her own mind as to whether she should stab him or not.  However, I do not
believe that her mind
    was operating in a rational state at the time on account of long-standing
    post-traumatic stress disorder resulting from psychological abuse, financial
    control and intimidation from her husband.  I do not believe that she was able to foresee the real consequences of
    her actions.
[Emphasis added.]

[26]

Dr. Stark, a psychologist with considerable
    expertise in domestic violence, testified for the defence.  He had interviewed the appellant for several
    hours and also studied the Crown brief.  Dr. Stark described how women in abusive relationships are often subjected
    to the coercive control of their abusers.  The abusers use various means, including physical violence, intimidation,
    humiliation, and social and economic isolation to gain this coercive
    control.  Dr. Stark explained that physical
    violence may or may not play a significant role in the abusers control over
    his abused partner.  Dr. Stark also explained
    that one of the most effective ways of gaining coercive control was through the
    children of the relationship.  A threat
    to prevent a mother from seeing her children provided the abuser with a very
    effective way of exerting control over that mother.

[27]

Dr. Stark had no doubt that the appellant was under
    the deceaseds coercive control.  The
    deceased had used various strategies to achieve that control, including
    emotional and psychological abuse, economic and social isolation, low level
    physical abuse and intimidation and, perhaps most importantly, the threat of
    taking the appellants son from her.

[28]

Dr. Stark offered the opinion that an individual
    under the kind of coercive control experienced by the appellant would be afraid
    of her abuser, feel trapped in the relationship, and would be under significant
    psychological and emotional stress.  Dr.
    Stark believed that the appellant met the criteria for battered womans
    syndrome.

[29]

Dr. Stark testified that victims of coercive
    control often tend to minimize the abuse that has occurred in the relationship.  Dr. Stark compared the information provided
    to him by the appellant with the information found in other sources such as the
    Crown brief, and concluded that the appellant was indeed underreporting the nature
    and extent of the abuse she suffered at the hands of the deceased.

[30]

In his testimony, Dr. Stark spoke to the appellants
    state of mind at the time of the homicide.  He said:

I believe that, on that night  I think this is a
    conclusion  on that night, I believe that Mrs. Craig was paralyzed in her
    thinking and in her action, to a large extent, by the dilemma she faced in her
    family situation, as she perceived it.

[31]

The Crown called Dr. Stephen Hucker, a
    psychiatrist.  Dr. Hucker interviewed the
    appellant in March 2008.  He acknowledged
    that she had suffered considerable emotional and psychological abuse.  He agreed that she was depressed and
    suicidal.  He also diagnosed her as
    suffering from post-traumatic stress disorder, although he attributed that
    condition to the homicide and not to the relationship between the appellant and
    the deceased.  Dr. Hucker believed that
    the nature and extent of the appellants depression was not such as to interfere
    with her ability to form the intention to kill or to plan and deliberate.

III

THE CONVICTION APPEAL

(i)

Should self-defence have been left
    to the jury?

[32]

Self-defence, like any other defence, can only
    be put to the jury where on the totality of the evidence there is a basis upon
    which a reasonable jury, properly instructed, could give effect to it:
R. v.
    Cinous
, [2002] 2 S.C.R. 3 at paras. 81-82.  Where there are several elements to a defence, as with self-defence, there
    must be evidence which gives an air of reality to each one:
Cinous
,
    at para. 93.

[33]

In
R. v. P
é
tel
,
    [1994] 1 S.C.R. 3, at pp. 12-13, the court identified three elements to
    self-defence under s. 34(2) of the
Criminal
    Code
:

·

an unlawful assault, or at least a reasonable
    belief by the accused that he or she was being assaulted;

·

a reasonable apprehension of risk of death or
    grievous bodily harm; and

·

a reasonable belief that it is not possible to
    preserve ones self from harm except by killing the perpetrator of the assault.

[34]

In considering whether there was any air of
    reality to the claim of self-defence, the trial judge appreciated that the
    nature of the relationship between the appellant and the deceased provided
    valuable context.  As he put it, both
    what the appellant perceived and the reasonableness of those perceptions had to
    be examined through the lens of a battered woman.  The trial judge also observed, however, that
    the long history of abuse did not in and of itself provide a justification for
    the killing.

[35]

We agree with the trial judge that not every
    killing by an abused person in response to prolonged abuse is justified under
    the self-defence provisions of the
Criminal
    Code
:
R. v. Lavallee
, [1990] 1 S.C.R. 852 at pp. 890-91.  Self-defence is a justification for what
    would otherwise be culpable homicide, based on the necessity of self
    preservation.  It is a recognition that
    in the circumstances described in the various self-defence provisions of the
Criminal Code
society accepts that a
    person is justified in killing another to save ones self.  A person who kills another to escape from a
    miserable life of subservience to that person does not act in self-defence
    absent reasonably perceived threats of significant physical harm and reasonably
    held beliefs that the killing is necessary to preserve ones self from
    significant physical harm or death.

[36]

The elements of self-defence in s. 34(2) as
    described in
P
é
tel
have
    both a subjective and objective component.  For example, an accused must actually apprehend the risk of death or grievous
    bodily harm.  This is a subjective
    inquiry into the mind of the accused at the relevant time.  That apprehension, however, must be
    reasonable in the circumstances as perceived by the accused.  This is an objective inquiry that serves to
    limit the defence to circumstances where the accuseds conduct would be seen as
    normatively justified:
Cinous
, at paras.
92-97;
R.
    v. Currie
(2002), 166 C.C.C. (3d) 190 at para. 54 (Ont. C.A.);
R. v. Pilon
(2009), 243 C.C.C. (3d) 109
at
paras.
72-75 (Ont.
    C.A.).

[37]

The trial judge ultimately determined that s.
    34(2) should not be put to the jury because he found no air of reality to the
    claim that the appellant apprehended death or grievous bodily harm when she
    stabbed her husband to death, and no air of reality to the claim that the
    appellant believed she had to stab her husband to preserve herself from death
    or grievous bodily harm.  In other words,
    the self-defence claim failed on the subjective components of two of the elements
    of self-defence as defined in s. 34(2).

[38]

There is nothing in the appellants testimony or
    in her statements to the neighbours, the 911 operator and the police to suggest
    that she apprehended death or grievous bodily harm at the hands of the deceased,
    or that she believed she had to kill him to save herself.  It is fair to say, based on her evidence and
    statements, that what she feared was not death or grievous bodily harm, but
    having to live with the deceased at least until her son was on his own, in the isolated,
    destitute, loveless and seemingly hopeless environment the deceased had created
    for them.

[39]

We do not understand counsel for the appellant
    to suggest there was a basis in the appellants testimony for self-defence as
    defined in s. 34(2).  She submits,
    however, that the trial judge was wrong to limit his inquiry into the appellants
    state of mind to her own evidence.  Counsel contends that the trial judge erred in failing to examine the
    evidence as a whole, especially the evidence of Dr. Stark.

[40]

Evidence that an accused apprehended death or
    grievous bodily harm and believed that he or she could not otherwise save ones
    self will normally come from the testimony of the accused.  Clearly, however, it can come from a variety
    of sources and it is not essential that the accused testify to give
    self-defence an air of reality.  For
    example, in
Lavallee
, the basis for
    the self-defence claim came from statements the accused made to the police and
    others.  She did not testify.

[41]

Evidence about the nature of the relationship
    between the accused and the alleged abuser is obviously relevant to a
    self-defence claim.  Specifically,
    evidence describing the nature of the prior abuse and the circumstances in
    which the abuse occurred may be important in a jurys assessment of an
    accuseds state of mind as it relates to the availability of a self-defence
    claim.  Where self-defence is advanced in
    the context of a relationship of ongoing abuse, expert evidence can help the
    jury understand the accuseds state of mind at the relevant time, particularly
    how she perceived certain conduct by her abuser.

[42]

The essential point, however, is that evidence to
    support the existence of the required state of mind must come from somewhere in
    the trial record.  Evidence that an accused
    had suffered through a lengthy and ongoing abusive relationship, while it may
    assist in assessing the accuseds state of mind at the relevant time, is not, standing
    alone, evidence that at the relevant time the accused apprehended death or
    grievous bodily harm and believed she could not otherwise save herself from her
    abuser.  Nor does expert evidence that an
    accused likely understated the nature of the abuse she suffered translate into
    evidence that the accused had in fact suffered abuse of a kind that caused her
    to apprehend death or grievous bodily harm and to believe that she had to kill
    her abuser to save herself.

[43]

The trial judge correctly focussed on the
    evidence of the appellant and the statements she made.  He also, however, examined the other evidence,
    including the expert evidence.  He
    appreciated its potential significance on the issue of self-defence,
    particularly as it related to the objective components of the defence.  We agree with his conclusion that on the
    totality of the evidence there was no air of reality to the assertion that when
    the appellant stabbed and killed her husband, she apprehended that he would kill
    her or cause her grievous bodily harm, or that she believed she had to stab him
    to save herself from death or grievous bodily harm.  He correctly declined to put s. 34(2) to the
    jury.

[44]

The trial judge also held that self-defence as
    defined in s. 37 had no air of reality on the evidence.  Section 37 extends self-defence to the
    defence of persons under the protection of the accused.  Martyn was under the appellants protection
    for the purposes of s. 37.  We agree with
    the trial judge that there was no evidence that in stabbing the deceased, the
    appellant was acting in defence of Martyn.  She did not say so in her testimony or her statements and there was no
    other evidence to justify that inference.

[45]

Section 37(2) imports a proportionality
    requirement into self-defence as defined in s. 37.  The appellants actions, stabbing the
    deceased four times with a large butcher knife, cannot be justified having
    regard to the nature of the assault that the stabbing was intended to
    prevent.  On the evidence adduced at
    trial, there was no air of reality to the assertion that the appellant
    apprehended an assault on herself or Martyn of sufficient severity to justify
    the force she used against the deceased.  The trial judge was correct in not putting s. 37 to the jury.

[46]

On appeal, counsel raised s. 34(1), which
    provides a defence where the accused, in defending an unprovoked assault, did
    not intend to cause death or grievous bodily harm.  The section was not relied on at trial.  The application of s. 34(1) is doubtful in
    the circumstances.  Even though the
    appellant was ultimately acquitted of murder, it is difficult to see that there
    would be any air of reality to the suggestion that she did not intend to cause
    grievous bodily harm when she stabbed the deceased four times in the
    chest.  An intention to cause grievous
    bodily harm is, of course, not the same as the
mens rea
required for murder.  For murder, the accused must intend to kill or intend to cause serious
    harm knowing that death is probable.  In
    his opinion, Dr. Kunjukrishnan stressed the appellants inability to foresee
    the consequences of her actions.

[47]

In any event, s. 34(1) requires that the harm
    done be no more than is necessary to enable him to defend himself.  Once again, there is no evidence that the
    appellant believed that stabbing the deceased was necessary to enable her to
    defend herself.  Section 34(1) does not
    assist the appellant.

(ii)  The exclusion of certain
    evidence going to the deceaseds propensity for violence

[48]

The trial judge admitted a great deal of
    evidence going to the deceaseds propensity to engage in assaultive and
    argumentative conduct during the time that he was married to the
    appellant.  The evidence also supported
    the contention that these characteristics were especially strong when the
    deceased had been drinking.  Much of the
    evidence came from neighbours of the deceased and the appellant when they lived
    in British Columbia.  Some came from the
    appellant herself.  The evidence also
    included evidence of the nature of the relationship between the deceased and
    the appellant.

[49]

The trial judge did, however, exclude evidence
    of certain specific events where it was said that the deceased acted in a
    violent manner towards individuals other than the appellant.  The appellant did not know about these events
    when she killed the deceased.  They could
    not, therefore, have had any effect on her state of mind at that time.

[50]

The trial judge also excluded evidence from the
    deceaseds former wife of the alleged abuse she suffered during their
    marriage.  That marriage had ended some
    30 years before the homicide.  According
    to the proposed evidence of the deceaseds first wife, she was regularly physically
    abused by the deceased.  In deciding to
    exclude the evidence of the deceaseds first wife, the trial judge observed
    that it would be very difficult for the Crown to challenge that evidence and
    for a jury to fairly assess its reliability.

[51]

The trial judge had to walk a narrow line
    between allowing the appellant to fully present her defence and preventing a no
    holds barred character assassination of the deceased.  We think the trial judge managed to
    accomplish that difficult task.  The
    evidence the jury heard painted a full and far from complimentary picture of
    the deceased and his relationship with the appellant.  Much of the excluded evidence would have
    added little to that picture.  Parts of the
    excluded evidence would have introduced unsubstantiated allegations that would be
    before the jury through hearsay evidence.  The trial judges concerns about opening the trial to evidence of the
    abuse of the deceaseds first wife were, in our view, valid and justified his
    ruling.

[52]

Finally, as noted by Crown counsel in her
    factum, none of the excluded evidence would have assisted the defence in
    establishing an air of reality to the subjective components of the self-defence
    claim.  For example, because the
    appellant knew nothing of the abuse of the deceaseds first wife when she
    killed the deceased, that abuse could not assist in giving an air of reality to
    the assertion that she feared death or grievous harm at the hands of the deceased
    when she killed him.  The excluded
    evidence would not have advanced the appellants self-defence claim in the
    areas where that claim was found to be deficient.

IV

THE SENTENCE APPEAL

[53]

The trial judge was presented with widely
    divergent positions on sentence.  The
    Crown sought a sentence of between seven and nine years.  The defence requested a conditional sentence
    of less than two years.
[1]
The trial judge imposed a sentence of eight
    years.  He gave careful and comprehensive
    reasons for doing so.

[54]

This
    court defers to trial judges on sentence, especially where the sentencing is so
    obviously the product of careful consideration.  We have concluded, however, that the trial judge made two errors in
    principle.  First, he calibrated the
    mitigating significance of the abuse suffered by the appellant at the hands of the
    deceased by reference to the nature of that abuse rather than by its impact on
    the appellant.  Second, the trial judge
    accepted the Crowns description of this homicide as a near murder.  We think that description is not warranted
    and does not give full effect to the verdict of the jury.

[55]

For the purposes of sentencing, the trial judge
    accepted that the deceased was a domineering, bullying, controlling man who
    always insisted that it was his way or the highway.  The trial judge further noted that while the
    deceased was mean and disrespectful to the appellant, he did not seriously
    physically assault the appellant and he did not sexually assault her. The
    trial judge also accepted that the appellant suffered from depression and
    post-traumatic stress disorder that was the product, in part at least, of her
    long-term abusive relationship with the deceased.

[56]

The appellant made a favourable impression on
    the trial judge.  He noted that she had
    no criminal record and was a low risk to reoffend.  He described the support system that had
    developed around her since the homicide as unprecedented in my experience as a
    judge.  The trial judge accepted that
    incarceration could only detract from the appellants rehabilitative goals as
    well as having a significant negative effect on her hopes to reunite with her
    now teenaged son.

[57]

Ultimately, however, the trial judge determined
    that a lengthy penitentiary term was necessary to reflect the predominant
    principles of general deterrence and denunciation as well as to adequately
    reflect the value that society places on human life.

[58]

In reaching his conclusion, the trial judge
    accepted the relevance of the long-term history of abuse in the marital
    relationship, however he declined to give that abuse the dramatic mitigating
    value that other cases had given to long-term abuse:
e.g.

R. v. Getkate
, [1998] O.J. No. 6329
    (Ct. J. (Gen. Div.));
R. v. Bennett
,
    [1993] O.J. No. 1011 (Ct. J. (Prov. Div.)).  The trial judge explained his approach to the acknowledged abuse of the appellant
    in these words:

I cannot equate what occurred in this relationship
    with the line of cases where battered woman syndrome was applied as a
    significant mitigating factor.  In many
    of those cases, the abuse was described as serious physical and sexual and
    verbal abuse where death threats were commonly made.  ...when all of the evidence is considered, the
    degree of abuse attested to at the trial distinguishes this case from the cases
    relied upon by Mr. Morris [defence counsel].

[59]

With respect to the trial judge, the emphasis should
    have been on the effect the abuse had on the appellant rather than the form the
    abuse took.  As explained by Ratushny J.
    in
Bennett
, at para. 20, a passage
    quoted by the trial judge, abuse, whatever its form, can have different effects
    on the subject of the abuse.  Where that
    abuse leaves the abused individual feeling utterly trapped in the relationship
    and emotionally and mentally unable to cope with or escape from the
    relationship, the moral culpability of the individual who reacts by killing the
    abuser is substantially reduced.  That
    reduced culpability must be reflected in the sentence imposed.  It may be easier to reach the conclusion that
    the abuse has had a serious impact on the person abused where it includes a significant
    physical component.  However, as the
    evidence in this case makes clear, psychological, verbal and emotional abuse
    combined with intimidation and the realistic fear of physical violence can have
    an overwhelming impact on the abused individual.

[60]

On the evidence, the appellant fit the
    description of a battered wife.  She was
    trapped in a relationship that belittled and dehumanized her to the point where
    she suffered a serious and ongoing mental disorder rendering her unable to
    perceive the obvious consequences of her actions.  We are satisfied that the effect that the
    long-term abuse had on this appellant should have been treated as a substantial
    mitigating factor on sentence.  The trial
    judge erred in principle in diminishing that mitigating impact because the
    abuse did not involve serious physical abuse or sexual abuse.

[61]

The trial judge also accepted the Crowns
    description of this manslaughter as a near murder.  It is not clear why he adopted that
    characterization, although it would seem from comments he made during argument
    that the trial judge was heavily influenced by his determination that there was
    no air of reality to the self-defence claim.

[62]

We would not characterize this as a near
    murder.  The jury was not satisfied that
    the appellant had the
mens rea
required for murder.  That conclusion
    must have been based in part at least on the medical testimony that the
    appellant suffered from serious mental disorders caused in part at least by the
    treatment to which she had been subjected by the deceased for over 10
    years.  This is not a case where the
    appellant intended to kill but provocation reduced her liability to manslaughter.  Nor is this a case where the absence of the
    necessary intent was due to factors for which the appellant bore some
    responsibility,
e.g.
intoxication.  She was mentally ill at
    the time she killed her husband.  Her illness
    was in no way her responsibility.  This
    was not a case of near murder.

[63]

The errors in principle made by the trial judge
    require this court to intervene and impose what it considers to be an
    appropriate sentence.  In her important
    review of homicides involving spousal abuse, Ratushny J. identifies three to
    eight years as the range of sentence imposed on women who pled guilty to
    manslaughter where the homicide occurred in the context of spousal abuse:  L. Ratushny,
Self-Defence Review Final Report
(1997) at p. 159.  There are also cases where non-custodial
    sentences were imposed:
e.g.

Getkate
;
Bennett
;
R. v. Ferguson
, [1997] O.J. No. 2488 (Ct. J. (Gen. Div.)).

[64]

Having regard to the entirety of the
    circumstances, and despite the powerful mitigating features, we are satisfied
    that incarceration was necessary in this case.  This was a brutal homicide.  As
    the trial judge observed, the sentence imposed must reflect the value that our
    society places on all human life.  The
    appellant must bear responsibility for what she did, despite the mitigating
    features of this case.

[65]

The appellant has served about three years (two
    and a half years plus five months pre-sentence custody).  We are satisfied that a sentence of three
    years in custody certainly fully meets the needs of deterrence and denunciation
    in the circumstances.  There is no need
    for any further incarceration.

V

CONCLUSION

[66]

As indicated at the end of oral argument, the
    conviction appeal is dismissed, the sentence appeal is allowed and the sentence
    is varied to time served.

RELEASED:
DD  FEB
    24 2011

Doherty J.A.

I agree J.I. Laskin J.A.

I agree E.E. Gillese
    J.A.





[1]
A conditional sentence is no longer available:  see s. 742.1, s. 752.


